UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6333


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT JOSHUA BUTLER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:03-cr-00305-WDQ-1)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Joshua Butler, Appellant Pro Se. Barbara Slaymaker Sale,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert   Joshua      Butler       appeals    the    district   court’s

order   denying   his   18    U.S.C.   §     3582(c)(2)       (2006)   motion    for

sentence reduction.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          United States v. Butler, No. 1:03-cr-

00305-WDQ-1   (D.   Md.   Feb.   20,     2013).        We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                         2